Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication(s) received 3/31/2021. 
As per the claims filed 12/31/2020:
Claims 1-18 are pending.
Claim(s) 1, 9, 12 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see table below) of U.S. Patent No. 10922485. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in patent no. 10922485 anticipate all limitations of claims 1-14, 17-18. See table below.

Instant Application
Patent No. 10922485
Notes:




a memory configured to store a data set; and a processor configured to display, on a graphic user interface, a data set, the data set including a plurality of items that each include a numerically sortable attribute, 

to receive via a user input a string including a first set of characters and a second set of characters positioned on either side of a dividing symbol, 





the first standardized input also establishing the number of groups, the processor being further configured to convert the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the number of groups based on the 

to display, on the graphic user interface, the number of groups, each group populated by a subset of the set of the plurality of items of the data set as delineated by the second standardized input.


a graphic user interface configured to display a data set, the data set including a plurality of items that each include a numerically sortable attribute; 




a computing device including a processor configured to receive a user input a string including a first set of characters and a second set of characters positioned on either side of a dividing symbol, 



and convert the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the number of groups based on the numerically sortable attribute of the data set; 






and wherein the computing device is further configured to instruct the graphic user interface to update display of the data set to include the number of groups, each group populated by a subset of the set of the plurality of items of the data set as delineated by the second standardized input.


Claim 16

Claim 3
Claim 19

Claim 4
Claim 4

Claim 5
Claim 5

Claim 6
Claim 6

Claim 7
Claim 7

Claim 8
Claim 8

Claim 9 A system, comprising: a database 

to receive via a user input a string including a number of grouping notations, each grouping notation including a first set of characters and a second set of characters positioned on either side of a dividing character,

to isolate each grouping notation from the input 
for each isolated grouping notation, to convert the first set of characters into a first standardized input that establishes a set of the plurality of items of the data set to sort into a number of groups based on the numerically sortable attribute of the data set, to 

convert the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the 






displaying, on a graphic user interface, a data set, the data set including a plurality of items that each include a numerically sortable attribute; 

receiving via a user input a string including a number of grouping notations, each grouping notation including a first set of characters and a second set of characters positioned on either side of a dividing character; 

isolating each grouping notation from the input string 

for each isolated grouping notation: converting the first set of characters into a first standardized input that establishes a set of the plurality of items of the data set to sort into a number of groups based on the numerically sortable attribute of the data set; 

converting the second set of characters into a second standardized input that establishes how to delineate the set of the plurality of items of the data set into the number of groups based on 


Claim 12

Claim 11
Claim 13

Claim 12
Claim  1
Claims not patentably distinct.
Claim 13
Claim 2

Claim 14
Claim 5

Claim 17
Claim 3

Claim 18
Claim 9





Allowable Subject Matter

Claims 1-18 are allowed.

Reasons for Allowance

The claims recite subject matter that is similar to that found to be allowable in parent application 16/507,561 now patent 10922485. Reasons for allowance were included in the Non-final dated 9/18/2020.
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144